Carley, Judge,
concurring specially.
I concur in the judgment of the majority of this court reversing the judgment of the trial court. However, I do so only because this appeal is from the trial court’s judgment granting a motion to dismiss for failure to state a claim upon which relief can be granted under Section 12 (b) (6) of the Civil Practice Act (Code Ann. § 81A-112 (b) (6)). Since the record contains nothing other than the pleadings, the motion was not converted into a motion for summary judgment under Section 56 of the CPA (Code Ann. § 81A-156). The trial court’s order on the motion indicated that it considered only the complaint and exhibits and thus the ruling of the trial court cannot even be viewed as the resolution of a motion for judgment on the pleadings under Section 12 (c) of the CPA (Code Ann. § 81A-112 (c)). “A motion to dismiss a complaint should not be granted for failure to state a claim unless the complaint shows with certainty that the plaintiff would not be entitled to relief under any state of facts that could be proved in support of the claim.” American Nat. Bank &c. Co. v. Davis, 241 Ga. 333 (245 SE2d 291) (1978). “It must be remembered that the objective of the CPA is to avoid technicalities and to require only a short and plain statement of the claim that will give the defendant fair notice of what the claim is and a general indication of the type of litigation involved; the discovery process bears the burden of filling in details.” Dillingham v. Doctors Clinic, 236 Ga. 302, 303 (223 SE2d 625) (1976). Thus, for a dismissal of complaint under Code Ann. § 81A-112 (b) to be proper, it must appear clearly and without doubt that the complaint shows that the pleader cannot recover under any state of facts that may be developed by the evidence. It is not enough that the complaint fails to demonstrate that the pleader is entitled to recover.
When the principles inherent in the notice pleading concept are applied to the complaint in this case, it is clear to me that it was error for the trial court to dismiss the complaint as failing to state a claim upon which relief can be granted. However, I can neither agree with nor endorse the broad and sweeping language of the majority opinion and I cannot concur in the wholesale overruling of so many cases forming a part of the evolution of substantive law in this area. While, as stated, I believe that the plaintiffs are still in court at this stage of the litigation, the majority opinion purports to evince as the law of *274the case a ruling that the plaintiffs would be entitled to recover upon proof of breach of contract as to one count and negligence as to the other even should later evidence demonstrate the applicability of the well established doctrines of merger and caveat emptor. With this I cannot agree. I concur in judgment only.
I am authorized to state that Presiding Judge McMurray and Judge Banke join in this special concurrence.